Citation Nr: 0421000	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for arthritis of the 
cervical spine, lumbar spine, and hands.

3.  Entitlement to service connection for stenosis of the 
left subclavian artery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In January 1999, the veteran requested a personal hearing at 
the RO in Philadelphia, Pennsylvania.  A travel board hearing 
was subsequently scheduled for him at that office.  Although 
he was notified of the date, time, and location, he failed to 
appear.  Hence, the Board deems the request for a hearing to 
have been withdrawn.  38 C.F.R. § 20.702(d) (2003). 

During the course of the appeal, the veteran perfected 
appeals concerning entitlement to service connection for 
memory loss, anxiety/depression, and asbestosis.  A May 2002 
rating decision granted service for those issues.  Since that 
decision represents a full grant of the benefit sought with 
regard to those issues, they are no longer before the Board 
for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977). 

Service connection for stenosis of the left subclavian artery 
is addressed in the remand portion of the decision.  That 
portion of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 



FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran's heart disorder is related to service.

2.  There is no competent medical evidence to show that 
arthritis of the cervical spine, lumbar spine, and hands is 
related to service.


CONCLUSION OF LAW

1.  A heart disorder was not incurred or aggravated during 
active military service, and cardiovascular disease may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2003).

2.  Arthritis of the cervical spine, lumbar spine, and hands 
was not incurred or aggravated during active military 
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. 
June 24, 2004), held, in part, that the notice required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The Board observes that substantially complete application 
regarding the issues on appeal was received in June 1995.  
The issues were denied in a June 1996 rating decision.

Correspondence dated in March 2001 satisfies the notice 
provisions of the Act.  In this regard, the appellant was 
informed of what specific evidence is needed to substantiate 
his claim, which specific evidence the Secretary would seek 
to obtain, and which specific evidence the claimant was 
obligated provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

While it is clear that the timing of VA's VCAA notice was not 
consistent with the chronological manner set forth in 38 
C.F.R. § 3.159, a notice error such as this does not 
necessarily result in prejudice to the veteran.  

In Pelegrini, the Court found that the failure to provide the 
notice until after a claimant received an initial unfavorable 
AOJ determination would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of 38 
U.S.C.A. § 5103(a).

All the VCAA requires is that the duty to notify be satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  In view of the 
correspondence of record, the appellant was given every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice and other correspondence 
intended to help him develop his claim.  

With regard to the duty to assist, VA and private medical 
records were obtained and associated with the claims file.  
In addition, the veteran was afforded a personal hearing in 
November 1997 and provided VA examinations where necessary.  
The veteran did not respond to the VCAA notice letter; 
therefore, there is no indication that additional evidence 
existed that was not already of record.  Hence, the Board 
finds that any failure on VA's part in not fulfilling the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

As shown above, VA took appropriate steps to develop the 
veteran's claim.  All things considered, and not withstanding 
Pelegrini, the Board finds that in light of the totality of 
the record, to decide the appeal would not be prejudicial 
error. 

Factual Background

Service medical records do not contain any complaints or 
findings associated with a heart disorder or arthritis of the 
cervical spine, lumbar spine, or hands.  The veteran reported 
a one month history of chest pains in October 1969.  An 
examination revealed that the veteran's heart was within 
normal limits and it was determined that the pain was related 
to a traumatic injury.  The other impression was questionable 
functional symptoms of dyspnea.  At separation from active 
duty neither a heart disorder, nor arthritis of the cervical 
spine, lumbar spine or hands was diagnosed.

A fall on the stairs was noted in June 1970.  The record only 
revealed that the veteran bruised his right foot.

Private medical records from Michael DiMarcangelo, M.D., 
indicated someone beat the veteran in December 1974.  He was 
seen for complaints of a swollen and painful left hand.  X-
rays revealed a small metallic body that the veteran reported 
was due to shrapnel. The diagnosis was contusion of the left 
hand.  An October 1979 record contains the notation, 
"ankylosing spondylitis, dx 10 years."  In November 1979, 
he complained of diffuse pains particularly in his back; the 
diagnosis was ankylosing spondylitis.

The veteran's sacroiliac joints were examined at Cooper 
Medical Center in November 1979 and no significant 
abnormalities were shown except for a very mild sclerotic 
change in the ilial portion of the joint surface.  This was 
judged to be of questionable clinical significance.

The veteran underwent an electrocardiogram at Cooper Medical 
center in February 1993.  The finding was that the veteran's 
heart was within normal limits.

Treatment records from the VA Medical Center (VAMC) in 
Philadelphia dated from May to August 1995 include several 
notations regarding neck pain and decreased range of motion.  
The impression in June 1995, was that it was most likely that 
the veteran's neck pain was secondary to a bilateral shoulder 
problem rather than radiculopathy.  Still, cervical 
radiculopathy could not be completely excluded.  

A June 1995 VA discharge summary indicated the veteran was 
admitted in May 1995 with a two and one half month history of 
chest pain only with exertion.  The records noted that the 
veteran had multiple risk factors for coronary artery disease 
(CAD), but that his history was suggestive of unstable 
angina.  An MRI was performed that revealed a left subclavian 
vein stenosis.  An MRI of the cervical spine revealed 
degenerative joint disease at multiple levels.

A September 1995 VA examination diagnosed hypertension, 
cardiovascular disease, arteriosclerotic cardiovascular 
disease, and osteoarthritis of the neck, hands and low back.

The veteran testified during a personal hearing in November 
1997.  He stated that he always developed chest pains with 
exertion while in service.  He believed he injured his back, 
arms and chest artery by falling down ship ladders in 
service.  He reported these incidents and that he 
occasionally received light duty for a couple of days.   The 
veteran did not remember how he injured his hands in service.  

VAMC medical records dated form November 1997 to September 
1999 included a diagnosis of CAD.

A statement received in January 1999 from the veteran's 
brother indicated that the appellant was in good physical 
condition when he entered the service, but after returning 
from service, he complained of pain in the chest, back, and 
neck.

At a January 2001 VA examination the veteran reported falling 
from a ladder and sustaining a back injury.  A pertinent 
diagnosis was not entered. 

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v.  Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303. 

The Board finds that weight of the evidence is against the 
veteran's claim of entitlement to service connection for 
arthritis of the cervical spine, low back and hands, since 
all of elements to establish a claim for service connection 
are not shown by the evidence.  Specifically, there was no 
evidence of an inservice disease or injury that is related to 
the veteran's current spine and hand disabilities aside from 
the previously service-connected right fifth finger fracture 
residuals.  

The veteran contends that he had several falls in service 
that led to his current back disorder, but he has no 
recollection of how he may have injured his hands in service.  
Service medical records did show treatment for one fall, but 
the only complaint or injury noted was to a foot.  A medical 
examination report indicated that there was no abnormalities 
associated the veteran's spine or hands.

While the veteran's brother reports that the appellant 
complained of back pain after separation from service, there 
is no medical evidence to support a finding that an injury 
occurred during service or that arthritis of the cervical 
spine, lumbar spine, or hands was compensably disabling 
within a year of separation from active duty.

The only injury of record regarding the veteran's hands 
occurred post-service and was limited to the left hand.  The 
Board is aware that a small metallic body in the hand was 
revealed by x-ray and the veteran indicated at that time that 
it was shrapnel; however, since no injury was reported in 
service and the separation examination was absent any 
findings, the preponderance of the evidence is against 
concluding that the shrapnel became imbedded in service.

Moreover, diagnoses of the claimed disorders, which were not 
made until many years after service, were not linked to 
service by competent health care providers.  In the absence 
of an injury or disease in service and an opinion linking the 
current disorder to service, service connection is not 
warranted.

Similarly, the Board finds that the evidence does not support 
the veteran's contention that his heart disorder is related 
to service.  The evidence reveals no indication that the 
veteran had a heart disorder in service.  Notably, an 
electrocardiogram as recent as 1993 did not reveal any 
abnormalities related to the veteran's heart.  Since a heart 
disorder was not diagnosed until years after service, there 
is no basis for concluding that a relationship between the 
two exists.  Indeed, there are no physicians of record who 
made such a connection.

While it may be the veteran's sincere belief that his claimed 
disorders are due to events that occurred in service, he is 
not competent to establish a medical diagnosis or show 
medical etiology merely by his own assertions.  Such matters 
require medical expertise, which the appellant does not have.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the going, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a heart disorder and arthritis of the cervical 
spine, low back, and hands.  As a result, the benefit-of-the-
doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.

Service connection for arthritis of the cervical spine, 
lumbar spine, and hands is denied.


REMAND

The Board finds that additional development is needed before 
the claim of service connection for stenosis of the left 
subclavian artery may be considered. 

Service medical records showed that the veteran was seen in 
October 1969 with a one-month history of increasing chest 
pain.  Pain was felt when the chest wall was pushed on.  The 
impression was chest wall pain possibly secondary to past 
trauma.  Since the record suggested an injury to the chest, 
an opinion is necessary to determine the relationship between 
the apparent injury in service and the post-service diagnosis 
of left subclavian artery stenosis.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for left 
subclavian artery stenosis since August 
2002 and ask him to sign the appropriate 
releases.  Thereafter, the RO should 
attempt to secure these records, and any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The 
veteran must be requested to submit any 
pertinent evidence in his possession that 
has not previously been submitted.

3.  Upon completion of the development 
prescribed above, the appellant must be 
afforded a vascular examination to 
ascertain the nature and etiology of his 
left subclavian artery stenosis.  All 
tests and studies deemed necessary to 
make this determination should be 
ordered.  The claims folder must be made 
available to the physician for review.  

Any physician performing the vascular 
examination should provide a detailed 
review of the veteran's history, current 
complaints, and the nature and etiology 
of any left subclavian artery stenosis, 
in accordance with the latest pertinent 
AMIE worksheet.  The examiner must 
specifically opine whether it is at least 
as likely as not that left subclavian 
artery stenosis is related to service.  A 
complete rationale must be provided for 
any opinion offered. 

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



